DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102, 103 and 112 (or as subject to pre-AIA  35 U.S.C. 102, 103 and 112) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 3 and 8 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Regarding claim 3, it is unclear if the “distance of 13 µm or more” is lateral or vertical.  It is also not clear where in the first impurity layer the distance is measured.  Should probably say “the outermost peripheral portion of the first resistive element and the inner side of the first impurity layer are laterally separated by a distance of 13 um or more.
Regarding claim 8, the limitation “a control circuit that is transmits, to the startup circuit, a signal for switching a voltage stepped-down by the semiconductor device on and off” is unclear.  Should possibly say “a control circuit that [[is]] transmits, to the startup circuit, a signal for switching a voltage stepped-down on and off by the semiconductor device 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2 and 8-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent Application Publication No. 2010/0148823 to Shimizu.
Regarding claim 1, Shimizu illustrates in at least figures 1-6 with associated text:
A semiconductor device comprising:
a semiconductor substrate 1 of a first conductive type P;
a first impurity layer 2 of a second conductive type N that is formed on a surface of the semiconductor substrate;
a second impurity layer 3 of the first conductive type that is formed to surround the first impurity layer on the surface of the semiconductor substrate;
an insulating film 5 that covers at least the first impurity layer;
a first resistive element 4 that is spiral-shaped (FIG. 3 and [0047]) and is provided on the insulating film;
a second resistive element 9 that is provided on an outer side of the first impurity layer in a planar view of the semiconductor substrate; and
a first wiring (see below) that couples an end portion of the first resistive element on an outer peripheral side thereof and the second resistive element to each other.

    PNG
    media_image1.png
    607
    788
    media_image1.png
    Greyscale

Regarding claim 2, Shimizu illustrates in figures 3 and 4 in a planar view of the semiconductor substrate 1, an outermost peripheral portion of the first resistive element 4 is on an inner side of the first impurity layer 2, and is separated from the first impurity layer.

Regarding claim 8, insofar as understood, Shimizu illustrates in figure 1:
A power source control IC comprising:
a startup circuit 55;
the semiconductor device 21, 27 according to claim 1; and
a control circuit 54 that [[is]] transmits, to the startup circuit, a signal for switching a voltage stepped-down on and off by the semiconductor device 
Regarding claim 9, Shimizu illustrates in at least figures 1-6:
A semiconductor device comprising:
a semiconductor substrate 1 of a first conductive type P;
an insulating film 5 formed at a surface of the semiconductor substrate;
a first impurity layer 2 of a second conductive type N located in the semiconductor substrate, the second conductive type is opposite from the first conductive type;
a second impurity layer 3 of the first conductive type that is located to surround the first impurity layer in the semiconductor substrate;
a first resistor 4 that is spiral-shaped and is located above the insulating film;
a second resistor 9 above an outer side of the first impurity layer in a planar view of the semiconductor substrate; and
a first wiring (see FIG. 1 above) that couples an outer edge of the first resistor and the second resistor.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim 3 is rejected under 35 USC § 103 as being unpatentable over Shimizu (first embodiment) as applied to claim 2 above, and further in view of Shimizu (sixth embodiment).
Regarding claim 3, Shimizu (first embodiment) is discussed above, it does not specifically show the outermost peripheral portion of the first resistive element and the first impurity layer are separated by a distance of 13 um or more.  Shimizu (sixth embodiment) illustrates in figure 17 and discloses in paragraph [0093] the outermost peripheral portion of the first resistive element 4 and the inner side of the first impurity layer 2 are laterally separated by a distance of 13 um or more. Paragraph [0093] states the RESURF region is about 100 um.  Looking at figure 17 the distance d1 is at least 1/5 the length of 24, which is at least 20 microns.  It would have been obvious to one of ordinary skill in the art at the time the invention was made for (first embodiment) to have a separation distance d1 of 13 um or more.  The rationale for doing this is the use of known technique to improve similar devices (method or product) in the same way.

    PNG
    media_image2.png
    474
    861
    media_image2.png
    Greyscale


Claim 4 is rejected under 35 USC § 103 as being unpatentable over Shimizu as applied to claim 1 above, and further in view of US Patent Application Publication No. 2010/0022064 to Hall et al. (hereinafter “Hall”).
Regarding claim 4, Shimizu is discussed above, it does not specifically show the second resistive element has a serpentine shape that doubles back and forth a plurality of times.  Hall illustrates in figure 2 the second resistive element 21 has a serpentine shape that doubles back and forth a plurality of times (see below).  It would have been obvious to one of ordinary skill in the art at the time the invention was made for Shimizu to have a serpentine shape.  The rationale for doing this is the use of known technique to improve similar devices (method or product) in the same way.

    PNG
    media_image3.png
    845
    716
    media_image3.png
    Greyscale
 

Claim 7 is rejected under 35 USC § 103 as being unpatentable over Shimizu as applied to claim 1 above, and further in view of Korean Patent Application Publication No. 20130097329 to Park.
Regarding claim 7, Shimizu is discussed above, it does not specifically show a dummy resistor that is provided as an extension of the spiral shape of the first resistive element and is not electrically coupled to the first resistive element.  Park illustrates in figure 5 a dummy resistor 308 that is provided as an extension of the spiral shape of the first resistive element 302, 304 and is not electrically coupled to the first resistive element.  It would have been obvious to one of ordinary skill in the art at the time the invention was made for Shimizu to have a dummy resistor.  The rationale for doing this is the applying a known technique to a known device (method or product) ready for improvement to yield predictable results.

Allowable Subject Matter
Claims 5 and 6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
US Patent Application Pub. No. 20110062554 to Hsing et al. illustrates the claimed invention except at least a first wiring that couples an end portion of the first resistive element on an outer peripheral side thereof and the second resistive element to each other.



Any inquiry concerning this communication or earlier communications from an examiner should be directed to Primary Examiner Allan Wilson by calling 571-272-1738.  Examiner Wilson can normally be reached 8:00 AM to 2:00 PM Eastern Time Monday, Thursday and Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on 571-272-1867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, go to https://www.uspto.gov and search “pair.” Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/ALLAN R WILSON/           Primary Examiner, Art Unit 2897                                                                                                                                                                                             
Phone: 571-272-1738
Email: allan.wilson@uspto.gov (see MPEP 502.03 II.)
Fax: 571-273-1738